Citation Nr: 0505028	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-21 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for tonsillitis.

2.  Entitlement to service connection for a chronic 
disability manifested by upper respiratory tract infections.

3.  Entitlement to service connection for latex 
allergy/sensitivity.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from February 1983 until 
August 2000.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Wilmington, 
Delaware.

It is noted that a June 2004 supplemental statement of the 
case indicates service connection for sinusitis as an issue 
on appeal.  However, it is very clear from the veteran's 
March 2003 notice of disagreement that she did not appeal the 
denial with respect to sinusitis.  Moreover, the June 2004 
supplemental statement of the case neglected to note her 
claim of entitlement to service connection for latex 
allergy/sensitivity.  Such issue was clearly included in the 
notice of disagreement and was listed on the June 2003 
statement of the case.  

The Board observes that the veteran had requested a central 
office hearing.  Such a hearing was scheduled in October 
2004.  However, as indicated in the claims file, the veteran 
failed to report.  


FINDINGS OF FACT
 
1.  The competent evidence fails to establish a current 
diagnosis of tonsillitis.

2.  The competent evidence fails to establish a current 
diagnosis of a chronic disability manifested by upper 
respiratory tract infections.

3.  The competent evidence fails to establish a current 
diagnosis of latex allergy or sensitivity, and no such 
disability was shown in service.



CONCLUSIONS OF LAW

1.  Tonsillitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  A chronic disability manifested by upper respiratory 
tract infections was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

3.  Latex allergy or sensitivity was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in July 2001 apprised the appellant of the 
information and evidence necessary to substantiate her 
claims.  Such correspondence also apprised her as to which 
information and evidence, if any, that she is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  She was also advised to send any 
evidence in her possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  

In the present case, the appellant received appropriate 
notice prior to the initial unfavorable rating decision 
issued in March 2002.  As such, the timing requirements of 
Pelegrini II have been satisfied  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, the veteran's statements in 
support of her claim are affiliated with the claims file.  
The Board has carefully reviewed the veteran's statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

I.  Service connection- tonsillitis

Factual background

The veteran's service medical records contain persistent 
complaints of a sore throat.  Such records reflect diagnoses 
of tonsillitis in May 1996, July 1996, May 1998 and November 
1998.  Nevertheless, in-service physical examinations 
repeatedly showed a normal mouth and throat.  

Following service, the veteran was examined by VA in December 
2000.  She complained of recurrent episodes of sore throat, 
difficulty swallowing and voice changes.  She pointed to the 
region of her larynx and hypopharynx as the primary area of 
soreness.  She reported that her episodes of throat 
symptomatology would last for about two weeks.  At such 
times, her tonsils became enlarged, but there were no 
exudates.  Multiple cultures were done in the past, which 
were negative for bacterial growth.  Over the last three to 
five years, she experienced four to five episodes per year.  

Objectively, oral cavity examination revealed no masses and 
no ulcers.  Her tonsils were 1+ and normal, without any 
exudates, tonsilloliths or erythema.  A fiber optic 
laryngoscopy was performed, which showed the nasopharynx to 
be clear.  The epiglottis and vallecula were normal and 
pyriforms were clear, without any sign of pooling.  She had 
mild to moderate true vocal fold edema and obliteration of 
the ventricles.  There was also a moderate amount of 
intermittent thickening.  

Following the examination, the veteran was diagnosed with 
chronic sore throat.  Such condition was believed to be more 
likely the result of reflux disease than chronic recurrent 
tonsillitis.  It was noted that an examiner at Tripler Air 
Force Base in Honolulu reached the same conclusion a year 
earlier.

The veteran was again examined in May 2004.  At that time, 
her tonsils were found to be normal and there were no tonsil 
nodes in her neck.  Based on such findings, tonsillitis was 
ruled out as a cause of the veteran's sore throats.  

Analysis

The veteran is seeking service connection for tonsillitis.  
As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

In the present case, the evidence of record indicates 
treatment for sore throats during service.  The service 
medical records further show diagnoses of tonsillitis.  
However, even if such diagnoses are found to indicate a 
chronic disability, a grant of service connection is not 
appropriate here.  Indeed, the competent evidence fails to 
include a current diagnosis of tonsillitis.  To the contrary, 
upon VA examination in December 2000 and May 2004, the 
veteran's tonsils were normal.  Moreover, the VA examination 
in May 2004 posited that, when the veteran did experience 
flare-ups of throat symptoms, it was not due to her tonsils 
but more likely was related to reflux disease.  

Based on the above, a current diagnosis of tonsillitis is not 
demonstrated.  Considering this fact, an award of service 
connection is not justified here.  The Board finds support 
for this conclusion in a decision of the United States Court 
of Appeals for Veterans Claims, which interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In summary, inasmuch as the veteran has no current diagnosis 
of tonsillitis, the preponderance of the evidence is against 
the veteran's claim and service connection for such is not 
warranted.  See Rabideau and Chelte, both supra.   See also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998). Accordingly, the 
veteran's claim of service connection must fail.  The benefit 
sought on appeal is denied.  

II.  Service connection- Upper Respiratory Tract infections 
(URIs)

Factual background

The veteran's service medical records contain persistent 
complaints of congestion and cold symptomatology.  Such 
records reflect diagnoses of URIs in January 1983, May 1983, 
May 1991, and May 1997.  Additionally, a May 1996 treatment 
report contained a tentative diagnosis of recurrent viral 
infections.  Moreover, in a March 1998 report of medical 
history, the veteran reported chronic colds.  In-service 
physical examinations repeatedly showed normal sinuses.  

Following discharge from service, the veteran was examined by 
VA in December 2000.  She had complaints of seasonal 
allergies, primarily from March through October.  She was 
diagnosed with seasonal allergic rhinitis.  



In March 2002, the veteran was treated at a private facility 
with complaints of a sore throat times two weeks.  She also 
reported ear pain with swallowing and a nonproductive cough.  
She denied fever or shortness of breath.  Objectively, there 
was no wheezing.  There was mild erythema of the tonsular 
pillars.  The remainder of the examination was normal.  A 
viral infection was suspected.  The course of treatment 
included prednisone and fluids.  Subsequently, another 
diagnosis of URI was rendered in November 2002.  

The veteran was most recently examined by VA in May 2004.  At 
that time, a chest examination revealed good air entry, with 
normal breath sounds.  There were no rales, rhonchi or 
wheezes.  The veteran's oral cavity and oropharnyx were 
normal.  Her septum was central and turbinates were normal.  
No polyps were seen.  The diagnosis was bronchial asthma.  
There was no evidence of a URI at that time.  

Analysis

The veteran is seeking service connection for a chronic 
disability manifested by upper respiratory tract infections.  
As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  
 
In the present case, the evidence of record indicates 
treatment for URIs during service.  However, even if the 
service medical records are found to indicate a chronic 
disability of URI for the purpose of establishing in-service 
incurrence, a grant of service connection is not appropriate 
here.  Indeed, the competent evidence fails to include a 
current diagnosis of URI.  To the contrary, VA examination in 
December 2000 failed to reveal a URI.  Moreover, upon VA 
examination 
in May 2004, a chest examination was normal.  The veteran's 
oral cavity and oropharnyx were also normal, along with her 
turbinates.  While a diagnosis of bronchial asthma was noted, 
there was no finding of a URI.  

The post-service medical evidence does contain findings of 
URI in March 2002 and November 2002.  However, as 
demonstrated by the normal VA examination findings, such 
infections were acute and transitory, with no chronic 
residuals.  Moreover, while the evidence does reveal 
consistent findings of bronchial asthma, the veteran has been 
awarded a grant of service connection as to that disability 
as distinct from her URI claim.  

Based on the above, a current diagnosis of URI is not 
demonstrated.  Considering this fact, an award of service 
connection is not justified here.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

In summary, inasmuch as the veteran has no current diagnosis 
of URI, the preponderance of the evidence is against the 
veteran's claim and service connection for such is not 
warranted.  See Rabideau and Chelte, both supra.   See also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998). Accordingly, the 
veteran's claim of service connection must fail.  The benefit 
sought on appeal is denied.  

III.  Service connection- latex allergy/sensitivity

Analysis

The service medical records are silent as to any complaints 
of, or treatment for a latex allergy or sensitivity.  
Likewise, the post-service records also fail to document such 
complaints or treatment.  There are no diagnoses of record 
relating to a latex allergy or sensitivity.

Based on the above, service connection for this claimed 
disability must be denied.  
Again, absent evidence of a current disability, an award of 
service connection is not appropriate.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, the 
remaining elements of a service connection claim are also 
unsatisfied here.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for tonsillitis is denied.

Service connection for a chronic disability manifested by 
upper respiratory tract infections is denied.

Service connection for latex allergy/sensitivity is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


